        Case 1:20-cr-00080-RJA-JJM Document 4 Filed 06/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA,
                                                       ORDER OF DETENTION

v.                                                     Docket No. 20-MJ-1043

COURTLAND RENFORD,
                        Defendant.
______________________________________

               Defendant is charged in a Complaint with violation of 18 U.S.C. 844(i). The

government has moved for pretrial detention pursuant to 18 U.S.C. §3142(f), and a detention

hearing was concluded on June 2, 2020.

               At the hearing, the parties proceeded by proffer. In determining whether there are

conditions of release that will reasonably assure defendant’s appearance as required, I have taken

into account the available information concerning the factors enumerated in 18 U.S.C. §3142(g).

Because I find probable cause to believe that defendant committed the offense with which he is

charged, there arises under 18 U.S.C. §3142(e) a rebuttable presumption that no condition or

combination of conditions will reasonably assure the defendant’s appearance as required, and the

safety of any other person and the community.

               For the reasons stated on the record at the conclusion of the detention hearing, I

find that the conditions of release proposed by defendant are insufficient to rebut that

presumption. Having considered the applicable factors under 18 U.S.C. §3142(g) , I find by a

preponderance of the evidence that no condition or combination of conditions will reasonably

assure the defendant’s appearance as required, and I further find by clear and convincing
        Case 1:20-cr-00080-RJA-JJM Document 4 Filed 06/04/20 Page 2 of 2




                                              -2-
evidence that no condition or combination of conditions will reasonably assure the safety of any

other person and the community. Accordingly, it is hereby

                ORDERED that, pursuant to 18 U.S.C. §3142(i)(2), defendant be committed to

the custody of the Attorney General for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal; and it is further

                ORDERED that, pursuant to 18 U.S.C. §3142(i)(3), defendant be afforded

reasonable opportunity for private consultation with counsel; and it is further

                ORDERED that, pursuant to 18 U.S.C. §3142(i)(4), upon order of a court of the

United States or on request of an attorney for the Government, the person in charge of the

corrections facility in which defendant is confined, deliver defendant to United States Marshals

for the purpose of an appearance in connection with a court proceeding; and it is further

                ORDERED that the foregoing is without prejudice to defendant’s right to the

presumption of innocence, or to his right to seek reconsideration of this Order based upon

changed circumstances.

DATED: June 4, 2020

                                      /s/ Jeremiah J. McCarthy
                                      JEREMIAH J. MCCARTHY
                                      United States Magistrate Judge
